Citation Nr: 1221465	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The Veteran had active service from September 1971 to September 1973 and from April 1977 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that, in an October 2009 statement, the Veteran's representative submitted a claim on behalf of the Veteran for entitlement to vocational rehabilitation benefits.  A review of the claims file does not show that this claim has been addressed.  As the issue is not for consideration at this time, entitlement to vocational rehabilitation is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service connected for tinnitus (10 percent) and for bilateral hearing loss (70 percent).  His combined service-connected rating is 70 percent.  

2.  The Veteran graduated from high school following which he completed a vocational-technical school training program to become a licensed practical nurse (LPN).  He also worked as a long haul truck driver.  He last worked in 2005.  

3.  The Veteran's service-connected disabilities alone do not preclude his substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in June 2008 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence needed to show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the records associated with the Veteran's disability award from the Social Security Administration (SSA) and also secured his post-service VA medical records.  In this regard, the Board is aware that in a December 2009 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran requested that records, dated from 2002 to 2005, be obtained from the Mount Vernon, Missouri, VA Outpatient Clinic (VAOPC).  The request (VA Form 21-4142) also included records from the VA Medical Center (VAMC) in Columbia, Missouri, dated from October 2009 to the present, as well as records from the VA hospital (VAMC) in Fayetteville, Arkansas, dated from 2005 to 2008.  In the "Conditions" section of the VA Form 21-4142, the Veteran's listed disabilities included a number of psychiatric and orthopedic disorders, diabetes, and hearing loss.  In this case, the RO appears to have immediately reviewed and printed, via the CAPRI system, medical records from the Columbia VAMC.  However, it does not appear that the records from the Fayetteville VAMC or the Mount Vernon VAOPC were associated with the claims file at that time.  

With respect to the above, the Board notes that, in VA Form 21-4142 received in April 2003, the Veteran reported that he had not seen anyone for treatment for his hearing disability.  In a statement in support of his claim received that same month, the Veteran noted that he had undergone testing for his hearing with Miracle Ear, and also with a Dr. H. and a Dr. C.  The examinations by Dr. H. and Dr. C. apparently were undertaken for the purpose of qualify the Veteran as a truck driver per Department of Transportation (DOT) regulations.  Both Dr. H. and Dr. C. were contacted.  Dr. H. provided the RO with an examination report dated in March 1998, and Dr. C. provided no records.  A response from Dr. C., dated in June 2003, noted that the Veteran was not a patient.  Thereafter, the RO obtained VA treatment records, dated from March 2004 to May 2004, which consisted of records from both the VAMC Fayetteville and the Mount Vernon VAOPC.  Later, a notation on an October 2004 Mount Vernon VAOPC treatment record indicated that there were no recent reports associated with hearing loss.  The notation was dated February 7, 2005.  

The Board finds that the duty to assist in this instance, that is, to obtain the Veteran's identified VA records, has been met.  As noted above, the Veteran did not undergo any treatment for hearing loss prior to April 2003 as per his report.  Subsequent records from the Mount Vernon VAOPC were obtained for 2004, and there were no records for treatment of hearing loss or tinnitus in February 2005.  Additionally, Fayetteville VAMC treatment records for the requested period are associated with the claims file.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims file.  

Otherwise, the Veteran underwent a VA audiological examination in January 2010.  As part of the examination, the examiner commented on the Veteran's employability due to his service-connected bilateral hearing loss and tinnitus.  The January 2010 VA examination/opinion obtained in this case is sufficient, as it allows the Board to make an informed decision regarding the effects of these service-connected disabilities on the Veteran's employability.  

Thus, the Board concludes that VA's duty to notify and assist the Veteran in substantiating his claim has been met.  

Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If a TDIU is not warranted pursuant to 38 C.F.R. § 4.16(a), the matter of a TDIU rating may still be referred to the director of Compensation and Pension Service for extraschedular consideration when it is found that the claimant is unemployable by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In the current appeal, as noted previously, service connection has been granted for tinnitus, evaluated as 10 percent disabling, as well as for bilateral hearing loss, evaluated as 70 percent disabling.  As such, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16a.  

The Board notes that to, warrant an award of a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A high disability rating, itself, is recognition that industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Likewise, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  

The Board notes that many disabled people are able to do some form of work but it is not the type of work, or amount of work, by which one can provide subsistence for himself or his family.  Therefore, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Otherwise, factors to be considered in a TDIU determination are the Veteran's education and employment history as well as loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991); see also See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  Age, however, may not be a factor in evaluating service-connected disability or unemployability.  See also 38 C.F.R. § 4.19 (2011)

The Board emphasizes that a claim for a TDIU is based on an acknowledgment that, even though a rating less than 100 percent under the rating schedule may be correct, objectively, there are subjective factors that may permit assigning a 100 percent rating to a particular veteran under particular facts, notwithstanding the putative correctiveness of the objective rating.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

With respect to his claim, the Veteran has reported that he is unemployable as a nurse due to hearing loss.  In his May 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran alleged that his lack of hearing did not allow him to perform the duties of a nurse such as receiving a doctor's order, using a stethoscope, listening for or responding to machine alarms (intravenous and feeding tube pumps), or monitoring door alarms.  The Veteran also alleged that when applying for jobs he could not understand the questions that were being asked of him.  The Veteran's spouse and stepson submitted statements which were received by the RO in December 2009.  The statements described how difficult it was to talk with the Veteran and that he could not understand what was being said to him unless the speaker stood close to him and spoke directly at him.  The Veteran was also reported to misinterpret words or sentences in conversations.  

The Veteran has submitted a number of VA Form 21-8940s (Veteran's Application for Increased Compensation based on Unemployability) in support of his claim.  These documents, dated in 2008 and 2009, reflect that the Veteran worked as a truck driver from the early to mid 1990s until 2002, following which he began to work as an LPN.  It is reported that the Veteran worked for three different health care facilities before severely injuring himself in a car accident in 2005.  He has not worked since the accident.  

The records associated with the Veteran's award of Social Security Administration (SSA) benefits have been obtained.  A Disability Determination and Transmittal (Form SSA-831), noted the primary and secondary diagnoses for the award of benefits were status post multi fractures and non-union fractures of the right femur (primary) and degenerative joint disease (secondary).  Neither bilateral hearing loss nor tinnitus was included as primary or secondary diagnoses.  A May 2008 report of psychological evaluation reflects an Axis I diagnosis of schizoaffective disorder, bipolar type, as well as posttraumatic stress disorder.  A Physical Residual Functional Capacity Assessment (Form SSA-4734-BK), apparently completed sometime between 2006 and 2008, noted the following: 

[Claimant] has sensorineural hearing loss bilateral ears.  [Claimant] alleges no difficulty on ADLs and appears to have funtional [sic] hearing according to Claims Rep observation.  

Otherwise, evidence associated with the claims file, in particular, includes a February 2010 VA treatment record documenting the Veteran's treatment for chronic pain due to his motor vehicle accident in 2005.  A VA staff psychologist at that time noted that the Veteran's pain symptoms significantly affected his physical and social/recreational functioning.  

In a report of January 2010 VA audiological examination, puretone threshold values showed a worsening of the Veteran's hearing as compared to the previous audiological examination in March 2008.  Based on the reported testing values, the examiner diagnosed the Veteran as having bilateral severe to profound sensorineural hearing loss and poor word recognition when tested in quiet, as well as constant tinnitus.  The examiner opined that the Veteran's

hearing loss would significantly interfere with nursing duties, as he is likely to misunderstand oral orders and instructions.  However, with reasonable accommodation according to the Americans with Disabilities Act, this hearing loss and tinnitus alone should not prevent employment in a loosely supervised situation with limited public contact.  

In April 2010, the RO received a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), from Forsyth Nursing and Rehabilitation.  The facility noted that the Veteran had been employed for five months and had stopped working in January 2006 following an automobile accident.  
Here, the evidence reflects that the Veteran has significant nonservice-connected disabilities, both orthopedic and psychiatric, that would appear to impair his ability to function in a work setting.  However, as noted above, the only question before the Board is whether the Veteran's service-connected disabilities, his bilateral hearing loss and tinnitus, render him unemployable.  

The Board is in agreement with the Veteran that his ability to function effectively as a nurse is compromised due to his inability to hear and to communicate well.  Therefore, the Board finds that the Veteran's ability to perform many of the physical acts required for nursing, in light of his service-connected disabilities, is questionable.  Additionally, the Veteran appears to have implied through his written statements and argument that his ability to drive a truck, as he was once employed to do, is compromised due both to his nonservice-connected orthopedic disabilities in addition to his bilateral hearing loss.  In an April 2003 VA Form 21-4138 (Statement in Support of Claim), the Veteran reported that he barely met the requirements for acceptable hearing under Department of Transportation standards for his commercial driver's license (CDL).  See 49 C.F.R. § 391.41(b)(11) (2011) (Physical Qualifications for Drivers).  The Board notes that an appreciable worsening of the Veteran's hearing since 2003 has been shown, based on VA audiological testing in 2008 and 2010.  

With respect to the above, the Board notes that in Bates v. United Parcel Service (UPS), Inc., 511 F.3d 974 (9th Cir. 2007), a three-member panel of the Ninth Circuit Court of Appeals (the 9th Circuit) upheld a trial court ruling that UPS's policy of excluding deaf individuals from being eligible for hire as drivers violated the Americans with Disabilities Act (ADA).  At issue in Bates was a job qualification standard maintained by UPS requiring that all package-car drivers pass a physical examination that the United States Department of Transportation (DOT) requires commercial drivers to pass under the applicable federal regulations.  The DOT's physical examination included a hearing standard.  Bates contended that UPS could not lawfully exclude hearing-impaired individuals from consideration for positions that involved driving vehicles whose gross vehicle weight rating (GVWR) was 10,000 pounds or less (DOT-regulated vehicles are 10,001 pounds or more).  Several of UPS's package delivery vehicles had a gross vehicle weight of less than 10,001 pounds and, consequently, the DOT's regulations did not require that the drivers of those vehicles meet the hearing requirement.  [Under a final settlement in the United States District Court for the Northern District of California, the UPS agreed to adopt a more lenient hearing standard for drivers of the under-10,000-pound vehicles.  See Bates v. United Parcel Service, Inc., No. CV-99-02216-TEH (June 29, 2009).] 

Notwithstanding the 9th Circuit's decision in Bates, it is clear that the DOT hearing requirement applies to a specific class of trucks, only those of 10,001 pounds or more.  The Veteran is not necessarily precluded from driving vehicles whose gross weight is 10,000 pounds or less.  Whether his nonservice-connected orthopedic disabilities would prevent him from an occupation that involves driving is not known.  Nonetheless, that issue is irrelevant for the Board's analysis.  To warrant an award of a TDIU, his service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad, 5 Vet. App. at 529.  Here, the evidence does not support the conclusion that he would be precluded from an occupation as a driver, an occupation he performed for approximately five or six years, due solely to his service-connected disabilities.  Furthermore, he has not alleged that he is incapable of driving or that his license to drive has been suspended or taken away due to his service-connected bilateral hearing loss and tinnitus.  

The Board's above conclusion is consistent with the opinion of the January 2010 VA examiner (audiologist).  The examiner commented that, with reasonable accommodation according to the ADA, the Veteran's hearing loss and tinnitus alone should not prevent employment in a loosely supervised situation with limited public contact.  The Board finds the examiner's opinion persuasive.  The examiner described the specific employment difficulties in the nursing field that the Veteran would likely experience due to his hearing impairments-significant interference with nursing duties due to misunderstanding oral orders and instructions-but explained otherwise that employment would still be feasible for him.  The Board notes that the apparent solitary nature of driving appears to coincide with the examiner's belief that the Veteran was employable in a loosely supervised situation with limited public contact.  

The Board also notes that the Veteran's training and educational background has been considered.  As noted above, his education consists of four years of high school and one year at a vocational technical school to train as an LPN.  The Board does not find that the Veteran's lack of additional education or training would be an impediment to his working as a driver, a position he was previously trained to do.  

Therefore, while sympathetic to the Veteran's contentions, the Board finds the evidence does not show that his service-connected disabilities of bilateral hearing loss and tinnitus prevent him from securing and maintaining gainful employment.  The Veteran has not submitted any evidence to indicate that his service-connected disabilities, alone, render him incapable of performing the mental and physical acts required by employment.  

The Board does not doubt that the Veteran's service-connected bilateral hearing loss and tinnitus result in an employment handicap.  However, any such interference is contemplated in the schedular rating currently assigned to those disorders, and the evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, result in unemployability.  Likewise, as noted above, whether the Veteran can find employment is immaterial.  Thus, the Board finds, based on the record before it, that the preponderance of the evidence is against the Veteran's TDIU claim.  The benefit-of-the-doubt rule does not apply, and the issue of entitlement to a TDIU is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


